DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 03/10/22, have been fully considered but they are not persuasive. Applicant argues that “because Bhave appears to disclose transmission of performance data then encoding thereof, Bhave cannot be read as disclosing transmission of encoded input data to a programmed automata processor to be searched by the programmed automata processor”. The Examiner respectfully disagrees. Bhave discloses that “the data pattern can be identified by use of regular expression to define the search criteria…by encoding in advance the measured data to a described code, i.e., a code searchable by use of a regular expression.” (e.g. col. 4, lines 23-27).  Bhave also discloses transmitting the data for searching (e.g. col. 9, lines 15-21). Therefore, it would not have been logical to transfer an un-encoded data knowing that data would have been un-identifiable at the receiving end. Thus, Applicant’s arguments are not persuasive and the Examiner maintains the prior rejections of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,896,147 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of  U.S. Patent No. 10,896,147 B2, as follows:

Present application
US10,896,147 B2
1. A method, comprising: encoding data to generate an encoded input data pattern; transmitting the encoded input data pattern to a programmed automata processor; and searching the encoded input data pattern via the programmed automata processor to identify an encoded identifiable data pattern within the encoded input data pattern as a data pattern search.




8. The method of claim 7, comprising utilizing the host processor to encode the data to generate the encoded input data pattern. 



9. A system, comprising: a host processor that when in operation initiates transmission of encoded data; and an automata processor coupled to the host processor, wherein the automata processor when in operation receives the encoded data and analyzes the encoded data to identify an encoded identifiable data pattern within the encoded data. 10. The system of claim 9, wherein the 

second position encoded pattern; and searching the second position encoded pattern via the automata processor programmed with the first position encoded 
pattern as a data pattern search by the automata processor. 
 

 
    
3.  The method of claim 1, wherein the second position encoded pattern is calculated based on a second data pattern. 
 
    



4.  The method of claim 1, wherein calculating the first position encoded pattern comprises calculating the first position encoded pattern based on a numerical value of each data symbol of the first data pattern. 
 
   

 5.  The method of claim 1, wherein searching the second position encoded pattern comprises using the automata processor to compare, in a sequential order, the first position encoded pattern to the second position encoded pattern. 
 
    
6.  The method of claim 1, wherein searching the second position encoded pattern comprises using the automata processor to identify a second data pattern when the first data pattern comprises a mismatch between one or more data symbols in a sequential order. 
 
    7.  The method of claim 1, wherein searching the second position encoded pattern comprises using the automata processor to identify a second data pattern w when the first data pattern comprises a 
 
    8.  The method of claim 1, wherein searching the second position encoded pattern comprises using the automata processor to identify a second data pattern when the first data pattern comprises a deletion of one or more data symbols of the first data pattern. 
 
    9.  The method of claim 1, wherein searching the second position encoded 
pattern comprises using the automata processor to identify a second data 
pattern when the first data pattern comprises an insertion of one or more 
additional data symbols. 
 
    10.  An apparatus, comprising: one or more processors configured to: 

encode an input data stream to generate a second position encoded pattern;  and 
utilize the first position encoded pattern to search the second position 
encoded pattern as a data pattern search performed by an automata processor as 
a first processor of the one or more processors. 
 
    11.  The apparatus of claim 10, wherein the automata processor is 
configured to identify an approximate match of a second data pattern via the 
search of the second position encoded pattern. 
 
    12.  The apparatus of claim 10, wherein the automata processor comprises a 
plurality of state transition elements (STEs). 
 

configured to identify respective position values of the second position 
encoded pattern and to report an approximate match of a second data pattern 
when a plurality of the respective position values are identified in the first 
position encoded pattern. 
 
    14.  The apparatus of claim 10, wherein the first data pattern comprises a 
mismatch of one or more data symbols, a substitution of one or more data 
symbols, a deletion of one or more data symbols, or any combination thereof. 
 
    15.  A method for identifying a sequential data pattern within an input 
data pattern, comprising: calculating a plurality of position values each 

pattern comprising the plurality of position values;  and loading the position 
encoded pattern onto one or more automatons of an automata processor such that 
the position encoded pattern may be utilized to identify the sequential data 
pattern within the input data pattern based on the plurality of position 
values. 
 
    16.  The method of claim 15, comprising determining a position value 
increase delay period to allow each state transition element (STE) of a 
plurality of STEs of the automata processor to identify lengthy data patterns. 
 
    17.  The method of claim 16, wherein determining the position value 

period as the smallest integer not less than a product of the sequential data 
pattern length or the input data pattern length and a size of the sequential 
data pattern divided by a data symbol capacity of one or more STEs of the 
plurality of STEs. 
 
    18.  A device, comprising: a processor, comprising: a plurality of state 
transition elements (STEs), comprising: a first STE configured to identify when 
one or more position encoded values, generated based on a first data pattern, 
matches one or more second position encoded values;  and a second STE 
configured to be activated when the one or more position encoded values matches 
the one or more second position encoded values and to report an approximate 

 
    19.  The device of claim 18, wherein the plurality of STEs comprises a 
plurality of memory STEs, a plurality of "Don't care" term STEs, and one or 
more reporting STEs. 
 
    20.  The device of claim 18, wherein the plurality of STEs comprises a 
first plurality of columns of STEs dedicated to activate and detect deletion 
errors and a second plurality of columns of STEs dedicated to activate and 
detect insertion errors to identify the approximate match. 
 
    21.  The device of claim 18, wherein the second STE is configured to report 
the approximate match when a latter portion of the one or more position encoded 

values. 
 
    22.  The device of claim 18, comprising a third STE coupled to the first 
STE and the second STE. 
 
    23.  The device of claim 18, wherein the one or more position encoded 
values are generated based at least in part on a position value increase delay 
period. 
 
    24.  The device of claim 23, wherein the one or more second position 
encoded values are generated based at least in part on the position value 
increase delay period. 
 
    25.  The device of claim 18, wherein the first STE is configured to store a 

pattern. 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,157,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of  U.S. Patent No. 10,157,165 B2, as follows:
Present application
US 10,157,165 B2
1. A method, comprising: encoding data to generate an encoded input data pattern; transmitting the encoded input data pattern to a programmed automata processor; and searching the encoded input data pattern via the programmed automata processor to identify an encoded identifiable data pattern within the encoded input data pattern as a data pattern search.



2. The method of claim 1, wherein searching the encoded input data pattern comprises using the programmed automata processor to search, in a sequential order, at least a portion of the encoded input data pattern for the encoded identifiable data pattern. 3. The method of claim 1, comprising utilizing the programmed automata processor to identify a second data pattern as a mismatch between one or more data symbols in a sequential order of the encoded input data pattern and the encoded identifiable data pattern. 4. The method of claim 1, comprising utilizing the programmed automata processor to identify a second data pattern as a substitution of one or more data symbols in a sequential order of the encoded input data pattern with respect to the encoded 
8. The method of claim 7, comprising utilizing the host processor to encode the data to generate the encoded input data pattern. 



9. A system, comprising: a host processor that when in operation initiates transmission of encoded data; and an automata processor coupled to the host processor, wherein the automata processor when in operation receives the encoded data and analyzes the encoded data to identify an encoded identifiable data pattern within the encoded data. 

based on a first data pattern;  programming an automata processor with the 
first position encoded pattern to reduce a size of a state transition element 
(STE) array of the automata processor utilized in a data pattern search 
relative to a search utilizing the first data pattern;  encoding an input data 

position encoded pattern to the automata processor;  and using the automata 
processor to compare the first position encoded pattern to the second position 
encoded pattern to identify a second data pattern within the first data pattern 
as the data pattern search by the automata processor. 
 
    2.  The method of claim 1, wherein calculating the first position encoded 
pattern comprises calculating a position value for each respective data symbol 
of the first data pattern. 
 
    3.  The method of claim 1, wherein the second position encoded pattern is 
calculated based on the second data pattern. 
 

pattern comprises calculating the first position encoded pattern based on a 
numerical value of each data symbol of the first data pattern. 
 
    5.  The method of claim 1, wherein using the automata processor to compare 
the first position encoded pattern to the second position encoded pattern 
comprises using the automata processor to compare, in a sequential order, the 
first position encoded pattern to the second position encoded pattern. 
 
    6.  The method of claim 1, wherein using the automata processor to compare 
the first position encoded pattern to the second position encoded pattern 
comprises using the automata processor to identify the second data pattern 

between one or more data symbols in a sequential order. 
 
    7.  The method of claim 1, wherein using the automata processor to compare 
the first position encoded pattern to the second position encoded pattern 
comprises using the automata processor to identify the second data pattern 
within the first data pattern when the first data pattern comprises a 
substitution of one or more data symbols in a sequential order. 
 
    8.  The method of claim 1, wherein using the automata processor to compare 
the first position encoded pattern to the second position encoded pattern 
comprises using the automata processor to identify the second data pattern 

of one or more data symbols of the first data pattern. 
 
    9.  The method of claim 1, wherein using the automata processor to compare 
the first position encoded pattern to the second position encoded pattern 
comprises using the automata processor to identify the second data pattern 
within the first data pattern when the first data pattern comprises an 
insertion of one or more additional data symbols. 
 
    10.  An apparatus, comprising: one or more processors configured to: 
calculate a first position encoded pattern based on a first data pattern;  
encode an input data stream to generate a second position encoded pattern;  and 

to identify a second data pattern within the first data pattern as a data 
pattern search utilizing a reduced size of a state transition element (STE) 
array of an automata processor in the data pattern search relative to a search 
utilizing the first data pattern. 
 
    11.  The apparatus of claim 10, wherein the one or more processors are 
configured to compare the first position encoded pattern to the second position 
encoded pattern to identify an approximate match of the second data pattern 
within the first data pattern. 
 
    12.  The apparatus of claim 10, wherein at least one of the one or more 
processors comprise a plurality of state transition elements (STEs) in the STE 

 
    13.  The apparatus of claim 12, wherein each of the plurality of STEs is 
configured to identify respective position values of the second position 
encoded pattern and to report an approximate match between the first data 
pattern and the second data pattern when a plurality of the respective position 
values are identified in the first position encoded pattern. 
 
    14.  The apparatus of claim 10, wherein the first data pattern comprises a 
mismatch of one or more data symbols of the second data pattern, a substitution 
of one or more data symbols of the second data pattern, a deletion of one or 
more data symbols of the second data pattern, an insertion of one or more 

combination thereof. 
 
    15.  A method for identifying a sequential data pattern within an input 
data pattern, comprising: calculating a plurality of position values each 
corresponding to one or more data symbols of the sequential data pattern;  
generating a position encoded pattern based on the sequential data pattern, 
wherein the position encoded pattern comprises the plurality of position 
values;  encoding the input data pattern to generate an encoded data pattern;  
and loading the position encoded pattern onto one or more automatons of an 
automata processor such that the position encoded pattern and the encoded data 
pattern may be utilized to identify the sequential data pattern within the 

search utilizing a reduced size of a state transition element (STE) array of an 
automata processor in the data pattern search relative to a search utilizing 
the first data pattern. 
 
    16.  The method of claim 15, comprising determining a position value 
increase delay period to allow each state transition element (STE) of a 
plurality of STEs of the STE array of the automata processor to identify 
lengthy data patterns. 
 
    17.  The method of claim 16, wherein determining the position value 
increase delay period comprises defining the position value increase delay 
period as the smallest integer not less than a product of the sequential data 

data pattern divided by a data symbol capacity of one or more STEs of the 
plurality of STEs. 
 
    18.  A device, comprising: a processor, comprising: a plurality of state 
transition elements (STEs) in a STE array, wherein a reduced number of the 
plurality of STEs are used in a data pattern search of an encoded input data 
stream relative to a search of the input data stream, the plurality of STEs 
comprising: a first STE configured to identify one or more position encoded 
values generated based on a first data pattern to identify the first data 
pattern within a received second data pattern generated by encoding of the 
input data stream;  and a second STE configured to be activated when the one or 

position encoded values of the second data pattern, and to report an 
approximate match between the first data pattern and the second data pattern as 
the data pattern search by the processor. 
 
    19.  The device of claim 18, wherein the plurality of STEs comprises a 
plurality of memory STEs, a plurality of "Don't care" term STEs, and one or 
more reporting STEs. 
 
    20.  The device of claim 18, wherein the plurality of STEs comprises a 
first plurality of columns of STEs dedicated to activate and detect deletion 
errors and a second plurality of columns of STEs dedicated to activate and 
detect insertion errors to identify an approximate match between the first data 

 
    21.  The device of claim 18, wherein the second STE is configured to report 
an approximate match between the first data pattern and the second data pattern 
when a latter portion of the one or more position encoded values of the first 
data pattern matches a latter portion of the one or more position encoded 
values of the second data pattern. 
 
    22.  The device of claim 18, comprising a third STE coupled to the first 
STE and the second STE, wherein a coupling between the first STE, the second 
STE, and the third STE comprises a circular structure. 
 
    23.  The device of claim 18, wherein the one or more position encoded 

position value increase delay period. 
 
    24.  The device of claim 23, wherein the one or more position encoded 
values of the second data pattern are generated based at least in part on the 
position value increase delay period. 
 
    25.  The device of claim 18, wherein the first STE is configured to store a 
plurality of position encoded values corresponding to the stored first data 
pattern.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-11, 15, 17, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhave et al (US9,396,287 B1).
Claim 1: Bhave et al disclose a method, comprising: encoding data to generate an encoded input data pattern (e.g. col. 4, lines 28-32); transmitting the encoded input data pattern to a programmed automata processor (e.g. col. 9, lines 13-21); and searching the encoded input data pattern via the programmed automata processor to identify an encoded identifiable data pattern within the encoded input data pattern as a data pattern search (e.g. col. 4, lines 17-27; col. 19, lines 22-67; claim 1). 

As per claims 9 and 17, the claimed features are rejected similarly to claim 1 above. Bhave et al also disclose a host processor (e.g. item 124, fig. 1) and an automata processor (e.g. item 100, fig. 1).

Claim 2. Bhave et al disclose the method of claim 1, wherein searching the encoded input data pattern comprises using the programmed automata processor to search, in a sequential order, 

As per claim 10, the claimed features are rejected similarly to claim 2 above.

Claim 3: Bhave et al disclose the method of claim 1, comprising utilizing the programmed automata processor to identify a second data pattern as a mismatch between one or more data symbols in a sequential order of the encoded input data pattern and the encoded identifiable data pattern (e.g. step 2501, fig. 25). 

As per claim 11, the claimed features are rejected similarly to claim 3 above.

Claim 7: Bhave et al disclose the method of claim 1, comprising transmitting a result of the data pattern search as an indication of identifying the encoded identifiable data pattern within the encoded input data pattern to a host processor (e.g. col. 9, lines 49-50).

As per claim 15, the claimed features are rejected similarly to claim 7 above.

Claim 18: Bhave et al disclose the method of claim 17, comprising encoding data to generate the encoded input data pattern based upon a position encoded code utilized to generate the encoded identifiable data pattern (e.g. col. 6, lines 15-21; col. 16, lines 1-5, lines 11-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al.
Claim 8: Bhave et al teach the method of claim 7, but fail to teach utilizing the host processor to encode the data to generate the encoded input data pattern. However, it would have been 
As per claim 16, the claimed features are rejected similarly to claim 8 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        3/24/2022